DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of species 1 in the reply filed on 01/07/2021 is acknowledged.

Claims 1 – 10 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 11/16/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement among species is withdrawn.

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claim 1 – 10 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per the claims filed on 12/18/2019)

With respect to claim 1 the prior art discloses An image sensor comprising at least one pixel array wherein each pixel includes at least: 
a photodetector; 
a read-out circuit comprising an input coupled to the photodetector of the pixel and an active amplifying element configured to receive, at the input, a photodetection signal intended to be outputted by the photodetector and to output a read signal representative of the photodetection signal.

Prior art Kameshima et al US Publication 2009/0218476 teaches binning 
the image sensor further includes pixel binning means configured to form macropixels such that, in each macropixel, the inputs of the read-out circuits of at least two pixels are coupled to one another, and the outputs of the read-out circuits of said at least two pixels are coupled to the input of a single memory element comprising at least one capacitor; 
the output of each read-out circuit is coupled to an input of a memory element that is different from those to which the outputs of the read-out circuits of the other pixels are connected; 
the pixel binning means include connection switches for the read-out circuits inserted between the outputs of the read-out circuits and the inputs of the memory elements.

Dependent claims 2 - 10 are allowable for at least the reason that they depend on allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454.  The examiner can normally be reached on Monday thru Friday 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.